Citation Nr: 0301813	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-05 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
postoperative residuals of an arthroscopy of the left knee 
with partial synovectomy, excision of a loose body, 
and partial anterior horn and medial meniscus meniscectomy.

3.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1959 to August 1961.

In August 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, assigned separate 
ratings for the veteran's left knee disability-10 percent 
for his degenerative joint disease (i.e., arthritis) and 
another 10 percent for his other postoperative residuals.  
Nevertheless, since, prior to that change, his left knee 
disability had been rated as 20 percent disabling-albeit as 
a single collective entity, he did not actually receive 
additional compensation from VA because the RO denied 
separate ratings higher than 10 percent.  See 38 C.F.R. 
§ 4.25 (2002) (indicating that a 10 percent rating combined 
with another 10 percent rating totals 20 percent).  The RO 
also denied his claim for a rating higher than 10 percent for 
the arthritis in his right knee, and he appealed to the Board 
of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran experiences chronic pain in his knees due to 
his osteoarthritis; he also has diffuse tenderness, 
occasional swelling, crepitus, and sometimes 
severe limitation of motion; other times his range of motion 
is essentially normal, or only slightly or marginally less 
than normal, and there has been no objective confirmation of 
either instability or laxity.

2.  The veteran has twice undergone arthroscopic surgery to 
repair a damaged ligament and cartilage in his left knee, but 
he has continued to experience the chronic pain and other 
symptoms despite those surgeries and other rehabilitative 
treatment such as physical therapy (swimming, etc.), elastic 
Ace braces (bandages), a cane, nonsteroidal anti-inflammatory 
Cortisone injections, pain medication (lodine, Motrin, etc.), 
hot baths, and weight loss.

3.  The functional impairment in the veteran's left knee is 
worse than the functional impairment in his right knee, and 
he already is receiving service-connected compensation from 
VA for the functional impairment in his ankles.

4.  At least two VA examiners, and private doctors too, have 
confirmed the veteran has additional functional impairment-
including additional limitation of motion above and beyond 
that demonstrated when examined, due to the extent of his 
chronic pain, weakness and premature fatigability (less 
endurance), and as a result of his incoordination and 
decreased speed.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 20 percent rating, but 
no higher, for the degenerative joint disease in the left 
knee.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A and 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).

2.  The criteria have not been met for a rating higher than 
10 percent for the postoperative residuals of an arthroscopy 
of the left knee with partial synovectomy, excision of a 
loose body, and partial anterior horn and medial meniscus 
meniscectomy.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A and 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 
(2002).

3.  The criteria have not been met for a rating higher than 
10 percent for the degenerative joint disease in the right 
knee.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A and 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have 
the VCAA considered when deciding his case because it 
provides procedural safeguards and protections to him that 
were not previously available.  See, e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The August 2000 rating decision appealed, the 
February 2001 Statement of the Case (SOC), and the June 2001 
and April 2002 Supplemental Statements of the Case (SSOCs) 
collectively discussed the legal requirements for obtaining 
higher ratings.  This included citing the applicable statutes 
and regulations and explaining exactly what type of medical 
evidence the veteran needed to substantiate his allegations 
and prevail.  He also underwent VA medical examinations in 
October 1999 and December 1999, and even more recently in 
September 2001, to obtain medical opinions concerning the 
current severity of his bilateral knee disabilities.  And the 
reports of those examinations and the medical opinions 
contained therein address all of the relevant rating 
criteria.

Also, upon learning that he had received relevant treatment 
for his knees, the RO sent the veteran a development letter 
in September 2001 asking that he furnish additional evidence 
so the RO could continue processing his claim.  And since he 
already had mentioned receiving treatment from a private 
physician in particular (Dr. Gooding), the RO requested that 
he complete the enclosed VA Form 21-4142 to permit the RO to 
obtain that doctor's clinical records.  The veteran responded 
by submitting a statement later in September 2001 indicating 
that he already had submitted all of Dr. Gooding's records, 
which a review of the claims folder (c-file) confirms is true 
since there are indeed several records from this doctor on 
file.  Therefore, the veteran indicated the RO could continue 
processing his claim since there was no additional medical or 
other evidence to be obtained.  His other pertinent medical 
treatment records already had been obtained from 
the Washington VA Medical Center (VAMC), the Washington 
Hospital Center, and from his other private doctors (Drs. 
Cohen and Giegerich).

The veteran declined his opportunity to have a hearing, 
either before a local hearing officer at the RO or before an 
actual Member of the Board reviewing his appeal.  He also has 
had more than sufficient opportunity to explain why he 
believes that he deserves higher ratings, both in written 
statements from him personally and additionally from his 
designated representative.  Consequently, although he has not 
received a VCAA letter, per se, the RO already has complied 
with the terms of this new law and its attendant legal 
ramifications as they relate to his specific appeal.  He, in 
effect, already has been duly apprised of what specific 
evidence VA would obtain (and which, in fact, VA did obtain) 
and what evidence he was responsible for obtaining himself, 
personally, and the time limit for doing it.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He responded by 
indicating that no additional evidence needed to be obtained 
since all of the relevant evidence was already of record.  So 
as a consequence, no further preliminary notice or 
development is required by the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  This being the case, the Board 
may proceed to issue a decision in this appeal without fear 
of prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting higher ratings for already established service-
connected disabilities, and not timely appealing the ratings 
initially assigned just after establishing his entitlement to 
service connection, his current level of functional 
impairment is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This, in turn, means the Board 
does not have to consider whether he is entitled to 
"staged" ratings to compensate him for times since filing 
his claims when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Since the veteran has degenerative joint disease (i.e., 
osteoarthritis (OA)) in both of his knees, as a residual of 
the trauma he sustained in service, consideration must be 
given to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010.  And these codes, in turn, indicate that his 
osteoarthritis will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  Here, the specific joints involved 
are in his knees, so Code 5260 for limitation of flexion and 
Code 5261 for limitation of extension apply.

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

Code 5003 pertaining to osteoarthritis also states that, even 
when the limitation of motion of the specific joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application, nonetheless, for each 
such major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  However, these ratings will 
not be combined with those based on limitation of motion.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated.  This additional functional 
impairment, for example, may be due to the extent of his pain 
or painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

There also is another basis for rating the "other" 
impairment in the veteran's knees, if, for example, he has 
recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Code 5257.  If he does, and the 
impairment is slight, then a 10 percent rating is warranted 
under this code.  If, on the other hand, the impairment is 
moderate, then he is entitled to a 20 percent rating, and if 
severe a 30 percent rating.  Id.

It also is possible to assign a 10 percent rating under 
38 C.F.R. § 4.71a, Code 5259, if the veteran is still 
symptomatic following removal of semilunar cartilage.

III.  Legal Analysis

The veteran has twice undergone arthroscopic surgery on his 
left knee, initially in August 1984 to repair a partial tear 
of his anterior cruciate ligament (ACL) and medial meniscus 
cartilage.  He more recently underwent additional 
arthroscopic surgery on this knee in November 1999 that 
involved a partial synovectomy, excision of a loose body, and 
partial anterior horn and medial meniscus meniscectomy.  
Following each of those procedures, he received a temporary 
total (i.e., 100 percent) rating under the provisions of 38 
C.F.R. § 4.30 ("paragraph 30") to compensate him at the 
maximum possible level while he convalesced.  So although he 
was totally disabled during the months immediately after 
those surgeries, that already has been taken into account and 
rated accordingly.

Also, as alluded to earlier, the RO now rates the functional 
impairment in the veteran's left knee separately-instead of 
collectively.  And the RO made the change retroactive to 
March 24, 2000, which was the date of receipt of his claim.  
So he now has a 10 percent rating for the osteoarthritis in 
his left knee and another 10 percent rating for his other 
postoperative residuals.  He also has an additional 
10 percent rating for the osteoarthritis in his right knee.

The veteran's medical treatment and evaluation records show 
that he does not have sufficient limitation of motion, in 
either knee, to warrant a rating higher than 10 percent 
unless other factors are considered.  He had the following 
ranges of motion in his knees on the dates indicated:

date				extension to flexion
11/98				0-115 degrees (left knee, right knee 
not tested)
12/98				0-135 degrees (bilaterally, meaning 
in both knees)
1/99				0-100 degrees actively (left knee)
				0-105 degrees passively (left knee)
			0-110 degrees actively (right knee)
				0-115 degrees passively (right knee)
10/99				30-90 degrees passively (left knee)
45-90 degrees passively (right knee)
12/99				vet resisted, so could not be 
determined (left knee)
				0-35 degrees (right knee)
12/99				0-90 degrees (left knee)
				not measured (right knee)
1/00				"excellent" (left knee)
				not measured (right knee)
2/00				"excellent" (left knee)
				not measured (right knee)
3/00				0-110 degrees (bilaterally, meaning in 
both knees)
6/00				0-45 degrees (left knee)
				0-90 degrees (right knee)
9/00				0-120 degrees (bilaterally, meaning in 
both knees)
9/01				0-140 degrees (left knee)
				0-130 degrees (right knee)

Notes:

*Some of these examinations were by VA physicians, either 
specifically for compensation purposes or while the veteran 
was receiving treatment in the VA outpatient clinic.  And the 
remaining examinations were by private physicians, including 
the doctor (Dr. Cohen) who performed the veteran's most 
recent surgery.  So there is a good mixture of medical 
opinions, both VA and private, concerning the veteran's range 
of motion.

*The VA examiner indicated the veteran gave a "poor effort" 
during the 10/99 range of motion testing, so the results of 
that examination were compromised and required the additional 
testing in 12/99.

*The veteran very noticeably experienced pain in his knees on 
all of the occasions that his range of motion was tested, 
usually at the extremes but sometimes before the terminal 
points.

According to 38 C.F.R. § 4.71, Plate II, "normal" range of 
motion in the knee is from 0-140 degrees (extension to 
flexion).  So on most occasions when tested, the veteran only 
had slight limitation of motion in both knees.  Two 
exceptions were in October and December 1999.  But the 
results of the October 1999 evaluation were compromised by 
the veteran's lack of full effort, and even though he also 
had significant limitation of motion when subsequently re-
tested in December 1999, it still was not sufficient to 
warrant a rating higher than 10 percent under Codes 5260 and 
5261.  These codes require flexion limited to no more than 
30 degrees for a 20 percent rating and extension of no less 
than 15 degrees.  The veteran's range of motion, though 
significantly limited in December 1999, still exceeded both 
of these threshold requirements.  Also bear in mind that he 
underwent the surgery in November 1999, so the December 1999 
range of motion testing occurred only about 1 month after 
that, while he was still convalescing from the procedure.  
And again, as indicated earlier, he already has received a 
temporary total (i.e., 100 percent) rating to cover his 
period of convalescence following that surgery.

The veteran also had significant limitation of motion in his 
knees when tested in June 2000.  But for the same reasons as 
stated above, he still did not have sufficient limitation of 
motion to warrant the next higher rating of 20 percent under 
Codes 5260 and 5261.  And this is true even if, as apparently 
was the case, the extent of his pain was the reason he had 
the additional limitation of motion during the June 2000 
evaluation.  See DeLuca, 8 Vet. App. at 204-7, 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  The results of the 
even more recent range of motion testing in September 2000 
and September 2001 show that his range of motion is back to 
normal or very nearly so-again, despite his pain.  So that, 
too, must be borne in mind when determining whether he is 
entitled to higher ratings-at least on the basis of his 
range of motion.  This is because this particular appeal does 
not require consideration of a "staged" rating 
under Fenderson, even if there is a fluctuating level of 
impairment-but rather, primarily is limited to consideration 
of his current level of functional impairment, and that 
alone, as discussed in the Francisco decision.

The veteran's doctors have tried several different modalities 
of treatment for his chronically painful knees.  These 
include elastic Ace braces (bandages), a cane, nonsteroidal 
anti-inflammatory Cortisone injections, pain medication 
(lodine, Motrin, etc.), hot baths, physical therapy 
(swimming, etc.), and weight loss.  But despite the elastic 
braces, and his frequent complaints of instability in his 
knees (which he typically describes as a tendency for them to 
"give way" when he is walking or climbing stairs, etc., 
causing him to fall), the doctors who have examined him have 
repeatedly indicated there is no objective clinical 
confirmation of instability or laxity that might warrant a 
higher rating under Code 5257.  See, e.g., the report of a 
November 1998 VA outpatient consultation, the reports of the 
VA compensation examinations in January 1999 and October 
1999, 
the post-operative clinical records of Dr. Cohen dated in 
December 1999, January 2000, and February 2000, the report of 
a January 2000 VA outpatient consultation, the report of the 
September 2001 VA compensation examination, and the report of 
a January 2002 VA outpatient consultation.

Since the veteran does not have any documented, objective 
clinical evidence of instability or laxity in his knees, this 
also in turn prevents him from receiving separate ratings for 
each knee for instability (under Code 5257), aside from his 
osteoarthritis (under Codes 5003-5010).  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  Obviously, too, since he still most times 
has nearly normal range of motion, as determined in September 
2000 and September 2001, he cannot receive higher ratings 
under Code 5256 for ankylosis because that entails complete 
immobility of his knees in a fixed position-either favorable 
or unfavorable.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  In other words, ankylosis essentially amounts to no 
range of motion at all, and clearly that is not the situation 
here even if the Board gives the veteran the full benefit of 
the doubt under 38 C.F.R. § 4.3 and only considers the times 
when he had the least range of motion in October 1999, 
December 1999, and June 2000.  Other records also show that 
at least some of the weakness in his lower extremities, 
causing a resulting effect on his ambulation, is attributable 
to chronic problems with his ankles.  See the report of a 
rather recent VA outpatient consultation in September 2002.  
And he already is receiving service-connected compensation 
from VA for his ankles; he currently has a 20 percent rating 
for residuals of a left ankle sprain/strain and a separate 10 
percent rating for residuals of a right ankle sprain/strain.  
The fact that VA already is compensating him for this 
additional impairment attributable to his problematic ankles 
is, in and of itself, a determination of the extent of his 
impairment that his due to his ankles, as opposed to that 
which is caused by his service-connected bilateral knee 
disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The veteran also already has the maximum 10 percent rating 
than can be assigned for his postoperative residuals under 
Code 5259, even assuming he is symptomatic due to his pain, 
diffuse tenderness, occasional swelling and limitation of 
motion, which he sometimes describes as "stiffness."

There are, however, a few last additional points equally 
deserving of consideration in determining whether the veteran 
is entitled to higher ratings.  For one, according to the 
report of an August 1983 disability determination and a March 
1997 letter from his former employer, he retired on physical 
disability in about 1985 from his job as a corrections 
officer because of the severity of the degenerative joint 
disease (osteoarthritis) in his knees.  And although the RO 
denied his claim for a total disability rating based on 
individual unemployability (TDIU) in June 1999, and that 
issue is not before the Board, see 38 C.F.R. § 20.200, there 
is legitimate reason for finding he has sufficient overall 
functional impairment in his left knee, which is his worst 
knee, to warrant increasing one of his individual ratings for 
this knee to 20 percent.  Probative medical evidence 
supporting this special determination includes the report of 
the December 1999 VA compensation medical examination, which 
confirms the veteran has incoordination and premature 
fatigue, aside from his chronic pain, diffuse tenderness, 
crepitus (due to chondromalacia), and occasional swelling.  
Indeed, his additional impairment in his left knee, 
in particular, is of the degree discussed in the DeLuca 
decision to permit increasing his rating above and beyond 
what the objective clinical data would otherwise suggest is 
warranted.  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
This conclusion of additional disability also is supported by 
various statements from one of his private physicians, Dr. 
Gooding, and the report of the more recent VA compensation 
medical examination in September 2001.  That VA examiner also 
indicated the veteran may suffer additional loss of function 
and motion due to his pain with increase of his symptoms, 
i.e., during the "flare up" type situations mentioned in 
DeLuca.  In further discussing this, that VA examiner went on 
to indicate that normal joint motion may be compromised as 
well as the veteran's strength and speed and endurance.  So 
as best the Board can determine without resorting to pure 
speculation, and resolving all reasonable doubt in the 
veteran's favor, this additional measure of disability in his 
left knee is sufficient to support an increase to 20 percent, 
but no higher.  38 C.F.R. § 4.7.  The rating for his 
right knee, however, must remain the same because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt rule does not apply.  See Schoolman v. 
West, 12 Vet. App. 307, 311 (1999); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

A 20 percent rating is granted for the degenerative joint 
disease in the left knee, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 10 percent for the 
postoperative residuals of the arthroscopy of the left knee 
with partial synovectomy, excision of a loose body, 
and partial anterior horn and medial meniscus meniscectomy, 
is denied.

The claim for a rating higher than 10 percent for the 
degenerative joint disease in the right knee is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

